DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Application No. 62/142,464 filed April 2, 2015 and provisional Application No. 62/106,852 filed January 23, 2015

Status of Claims 
This Office Action is responsive to the amendment filed on January 21, 2021. As directed by the amendment: claims 1, 6, and 10 been amended. Thus, claims 1-3, 5-7, 9-11 and 13 are presently pending in this application.
 Applicant’s amendments claims 1, 6, and 10 obviate the previous claim objections. Claims 1, 6, and 10, and claims 2-3, 5, 7, 9, 11, and 13 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendment to claim 1 obviate the previous rejection under 35 U.S.C. 112(b) regarding the term “engages”.  Applicant has failed to address the previous rejection under 35 U.S.C. 112(b) regarding “the ultrasonic transducer is acoustically coupled” of independent claims 1, 6. And 10 and regarding “allows for a displacement of greater than 10 micrometer”, ln 7-8 of independent claim 1 by amendment or response and, therefore, they have been maintained herein. Claims 1-3 were previously rejected under 35 U.S.C. 103 as being unpatentable over Durley, III (U.S. Patent No. 4,085,893) in view of Reichl et al. (U.S. Patent No. 4,334,531). Claim 5 was previously rejected further in view of Truitt (U.S. Patent No. 7,975,688). 
Applicant’s amendments to independent claim 1 necessitated the application of new grounds of rejection, shown below. Applicant’s response regarding independent claims 6 and 10 were not persuasive, thus the previous grounds of rejection have been maintained, shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10, and claims 2-3, 5, 7, 9, 11, and 13 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “the probe directly contacts the wick and allows for a displacement of greater than 10 micrometer”, ln 7-8 it is unclear which elements are allowed to displace greater than 10 micrometer.  Specially, it is unclear whether the direct connection between the probe and the wick allows the probe and/or the wick; the probe and/or the wick; or some other element allows the movement (displacement) greater than 10 micrometers. For the purpose of this Office Action claim 1 is interpreted such that the probed and/or the wick is being able to move greater than 10 micrometer when they are in direct contact. 
Claim 1 recites “the ultrasonic transducer is acoustically coupled”, ln 10-11 it is unclear what the meets and bounds of “acoustically coupled” are.  Specifically, it is unclear to what element the ultrasonic transducer is acoustically coupled to, or if the ultrasonic transducer elements (i.e. the probe, multiple piezoelectric elements, a transduction portion, an anvil bearing member and a sonotrode amplification 
Similar rational is applied to independent claims 6 and 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent No. 4,479,609; hereinafter: “Maeda”) in view of Durley, III (U.S. Patent No. 4,085,893; hereinafter: “Durley”) in view of Reichl et al. (U.S. Patent No. 4,334,531; hereinafter: “Reichl”).
Regarding Claim 1, Maeda disclose an ultrasonic atomizer comprising: a housing (3; Fig. 2-3) with a power source (11, 12, 13; Fig. 3; col 2, ln 44-48); the housing has an interface (25; Fig. 2-3) and a container (20; Fig. 1-3) with a liquid (“water”; col 2, ln 61-64; col 3, ln 3-5) for atomizing (col 3, ln 65 to col 4, ln 9); the container has a wick (22; Fig. 1-3) for drawing the liquid to a probe (15; Fig. 1-3) on an ultrasonic transducer (1; Fig. 1-3), which is located in the housing (Fig. 2-3; the probe directly contacts the wick (Fig. 1-3, 7-8; col 1, ln 28-30; col 4, ln 21-31; col 3, ln 27-50; col 4; ln 16-20) and allows for a displacement (col 4, ln 6-20; Examiner notes: Maeda discloses longitudinal movement of the ultrasonic transducer.); the ultrasonic transducer is connected to the power source (col 3, ln 59 to col 4, ln 6) and a signal generator (9; Fig. 3, 9); and 
Maeda does not specifically disclose the ultrasonic atomizer wherein the interface comprises a mouthpiece; wherein the probe that is directly contacting the wick allows for a displacement of greater than 10 micrometer; and wherein the ultrasonic transducer has multiple piezoelectric elements, a transduction portion, an anvil bearing member and a sonotrode amplification member.
Reichl teaches an inhalator comprising a housing (1; Fig. 2) having a mouthpiece (at 15; Fig. 2) and a container (12; Fig. 2) with a liquid for atomizing (col 3, ln 67-col 4, ln 14); the container having a wick (26; Fig. 2) for drawing the liquid to an atomizing element (7, 8, 16; Fig. 2; col 3, ln 67-col 4, ln 18), which is located in the housing (Fig. 2); the liquid from the wick is atomized by the atomizing element (col 3, ln 67-col 4, ln 18) and vapor of the atomized liquid exits the mouthpiece (col 3, ln 50-col 4, ln 18) for the purpose of permitting the vapor of the atomized liquid that exits the device through the mouthpiece to flow into the breathing passages of an asthma patient (col 3, ln 59-66). 
Durley teaches an ultrasonic atomizer comprising a probe (14; Fig. 1-2, 10) on an ultrasonic transducer (12; Fig. 1-2; col 2, ln 54- col 3, ln 2; col 2, ln 39-44; col 14, ln 26-col 15, ln 18); the ultrasonic transducer comprises multiple piezoelectric elements (28; Fig. 2; col 3, ln 27-35), a transduction portion (A, Fig. A annotated below), an anvil bearing member [26; Fig. 2; col 3, ln 10-47; Examiner notes: Applicant discloses the ultrasonic transducer as a “Langevin stack” (Pg. 9, ln 10-20; Fig. 1-3) wherein the bearing member or “anvil” or anvil bearing member (Applicant’s disclosure: 26; Fig. 1-3) described therein would be understood to one of ordinary skill in the art as the driver or mass (i.e. a weighted element) at the distal end of an ultrasonic transducer. Durley discloses the element 26 (Fig. 2) as a tail mass being at the distal end of the  

    PNG
    media_image1.png
    317
    771
    media_image1.png
    Greyscale
 
Figure A, Adapted from Figure 2 of Durley.



The modified device of Maede does not specifically disclose the ultrasonic atomizer wherein the probe that is directly contacting the wick allows for a displacement of greater than 10 micrometer.
The modified device of Maede discloses the ultrasonic transducer displaces longitudinal while in contact with the wick (See Maede: col 4, ln 6-20). As seen in Fig. 11, the ordinate axis of contact between the probe and the wick produces a smooth spay (See Maede: col 4, ln 32 to col 5, ln 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Maede to have the probe that is directly contacting the wick be allowed to displace greater than 10 micrometer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, the modified device of Maede would not operate differently with the displacement distance being greater than 10 micrometer and since the ultrasonic transducer displaces longitudinal while in contact with the wick is sufficient to atomize a thin layer of liquid (See Maede: col 4, ln 6-20; col 4, ln 32 to col 5, ln 10; Examiner notes: The stated function of the displacement being greater than 10 micrometers is to sufficiently atomize a thin layer of vaping liquid (Applicant’s disclosure Pg. 2).] the device would function appropriately having the claimed displacement distance.
Regarding Claim 2, the modified device of Maede discloses the ultrasonic atomizer wherein the power source is an internal battery (See Maede: 12; Fig. 3) or an external power source (See Maede: 13; Fig. 3, i.e. A.C. power source; col 2, ln 44-48); and the ultrasonic transducer is activated by an activation switch  (See Maede: 10; Fig. 3; col 2, ln 40-44).
Regarding Claim 3, the modified device of Maede discloses the ultrasonic atomizer wherein the container is removable from the housing (See Maede: col 2, ln 61-64).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maede in view of Reichl in view of Durley as applied to claim 1 above, and further in view of Truitt (U.S. Patent No. 7,975,688).
Regarding Claim 5, the modified device of Maede discloses the ultrasonic atomizer of claim 1, shown above. 
The modified device of Maede does not specifically disclose the ultrasonic atomizer wherein the housing has acoustic isolators to dampen vibrations emitted from the ultrasonic transducer to the housing.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Maede to include the housing having acoustic isolators as taught by Truitt for the purpose of reducing noise (See Truitt: Abstract).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sauzade (U.S. Publication No. 2010/0044460).
Regarding Claim 6, Sauzade discloses a ultrasound liquid atomizer for atomizing a substance (4; Fig. 16A, 16B) in a container (13; Fig. 16A, 16B) with a soft bottom membrane (3; Fig. 16B; ¶ 0101) and at least one rigid side wall (side wall of body 1; Fig 1A, 16A, 16B; Abstract; ¶¶ 0075-0076, 0101, 0123), comprising: a housing (15; Fig. 16A, 16B) with a power source (¶¶ 0036, 0052, 0123, 0127; Fig. 16A, 16B); the housing has a mouthpiece (16; Fig. 16A, 16B) and the container with the substance for atomizing (Fig 16A, 16B; ¶¶ 0076, 0123); the housing has an ultrasonic transducer (1; Fig. 1-2, 16B), which contacts the soft bottom membrane of the container (¶¶ 0101-0102; Fig. 2, 16B); the ultrasonic transducer is connected to the power source; wherein the ultrasonic transducer has multiple piezoelectric elements (“two single-piece piezoelectric ceramics”, 2; ¶ 0099; Fig. 1-2), a transduction portion ("stress concentration zone”, 1a; ¶0096; Fig. 1-2), an anvil bearing member [“rear mass”, 5; Fig. 1-2; ¶¶ 0100, 0119, 0121; Examiner notes: Applicant discloses the ultrasonic transducer as a “Langevin stack” (Pg. 9, ln 10-20; Fig. 1-3) wherein the bearing member or “anvil” or anvil bearing member (Applicant’s disclosure: 26; Fig. 1-3) described therein would be understood to one of ordinary skill in the art as the driver or mass (i.e. a weighted element) at the distal end of an ultrasonic transducer. Sauzade discloses the element 5 (Fig. 1-2) as a rear mass being at the distal end of the ultrasonic 
Sauzade does not discloses explicitly disclose the referenced ultrasound liquid atomizer embodiment as having a signal generator connected to the ultrasonic transducer.
Sauzade teaches in an ultrasound liquid atomizer in an alternative embodiment (Fig. 17A-18), hereinafter: Sauzade’2, comprising a signal generator (19; Fig. 17B; ) connected to a ultrasonic transducer (1; Fig. 17B, 17C; ¶¶ 0036, 0049, 0052, 0056, 0069, 0096, 0123-0126, 0127; Fig. 16A, 16B; Examiner notes: Sauzade’2 discloses the ultrasound liquid atomizer vibrating in the 50 kHz to 200 kHz range.) for the purpose of allowing the ultrasound liquid atomizer to be used as a “pocket” inhaler. (¶¶ 0124-0126).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the ultrasound liquid atomizer of Sauzade to include the signal generator connected to the ultrasonic transducer as taught by Sauzade ‘2 for the purpose of allowing the ultrasound liquid atomizer to be used as a “pocket” inhaler (See Sauzade: ¶¶ 0124-0126).
Regarding Claim 10, Sauzade discloses a ultrasound liquid atomizer for ultrasonic atomizing of a substance (4; Fig. 16A, 16B) in a container (13; Fig 16A, 16B; Abstract, ¶¶ 0076; 0123), comprising: a housing (15; Fig. 16A, 16B) with a power source (¶¶ 0036, 0052, 0123, 
Sauzade does not discloses explicitly disclose the referenced ultrasound liquid atomizer embodiment as having a signal generator connected to the ultrasonic transducer.
Sauzade teaches in an ultrasound liquid atomizer in an alternative embodiment (Fig. 17A-18), hereinafter: Sauzade’2, comprising a signal generator (19; Fig. 17B; ) connected to a ultrasonic transducer (1; Fig. 17B, 17C; ¶¶ 0036, 0049, 0052, 0056, 0069, 0096, 0123-0126, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the ultrasound liquid atomizer of Sauzade to include the signal generator connected to the ultrasonic transducer as taught by Sauzade ‘2 for the purpose of allowing the ultrasound liquid atomizer to be used as a “pocket” inhaler (See Sauzade: ¶¶ 0124-0126).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sauzade as applied to claims 6 and 10, respectively, above, and further in view of  Linden.
Regarding Claims 7 and 10, the modified device of Sauzade discloses the ultrasound liquid atomizer wherein the power source is an external power source (See Sauzade: ¶¶ 0036, 0052, 0123, 0127; Fig. 16A, 16B); 
The modified device of Sauzade does not specifically disclose the ultrasound liquid atomizer wherein the ultrasonic transducer is activated by an activation switch or an activation button.
Linden teaches an ultrasonic atomizer device comprising an ultrasonic transducer (Abstract; col 3, ln 50-56) is activated by an activation button (22; Fig. 1A; col 6, ln 57-65) for the purpose of initiating the operation of the device (Abstract; col 6, ln 57-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Sauzade to include the activation button as taught by Linden for the purpose of initiating the operation of the device (See Linden: Abstract; col 6, ln 57-65).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sauzade as applied to claims 6 and 10, respectively, above, and further in view of Truitt.
Regarding Claims 9 and 13, the modified device of Sauzade discloses the ultrasound liquid atomizer, shown above. 
The modified device of Sauzade does not specifically disclose the ultrasound liquid atomizer wherein the housing has acoustic isolators to dampen vibrations emitted from the ultrasonic transducer to the housing.
Truitt teaches a vibration reducing assembly comprising a housing (22; Fig. 1-2) having acoustic isolators (34, 38; Fig. 1-2) to dampen vibrations emitted to the housing (Fig 3, col 3, ln 61-col 4, ln 20) for the purpose of reducing noise (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Sauzade to include the housing having acoustic isolators as taught by Truitt for the purpose of reducing noise (See Truitt: Abstract).

Response to Arguments
Applicant’s arguments filed January 21, 2021, Pg. 6-8, regarding the new limitations with respect to “the probe directly contacts the wick” recited in independent claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 103 U.S.C. 103 rejection over Maede in view of Reichl in view of Durley, shown above.
Applicant's arguments filed January 21, 2021 regarding claims 6 and 10 have been fully considered but they are not persuasive. Applicant asserts prior art of Sauzade fails to disclose the limitations: "a container with a soft bottom membrane" and "the ultrasonic transducer has multiple piezoelectric elements, a transduction portion, an anvil bearing member and a sonotrode amplification . 
Secondly, claim 10 does not recite the limitation “soft bottom membrane”. It is noted that the features upon which applicant relies (i.e., soft bottom membrane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, because claim 10 does not recite disclose the limitation “soft bottom membrane”, Sauzade is not required to disclose the “soft bottom membrane” in the rejection claim 10. Regardless, Sauzade does teach the limitation “soft bottom membrane”, see above. 
Finally, Applicant has asserted that prior art Sauzade fails to disclose “the ultrasonic transducer has multiple piezoelectric elements, a transduction portion, an anvil bearing member and a sonotrode amplification member; the ultrasonic transducer is acoustically coupled." as recited in independent claims 6 and 10.  Examiner respectfully disagrees.  Applicant merely asserts the deficiencies of Sauzade without providing specific evidence to support said assertion. Sauzade discloses the ultrasonic transducer having multiple piezoelectric elements, a transduction portion, an anvil bearing member and a sonotrode amplification member; the ultrasonic transducer is acoustically coupled, in the 35 U.S.C. 103 rejection, shown above. Based on the lack of evidence or support, Applicant’s argument is not persuasive.  Therefore, Applicant's arguments have been considered and are not persuasive and the previous 35 U.S.C. 103 rejections over Sauzade of independent claims 6 and 10 have been maintained, see above. 

Examiner notes that Applicant has failed to address the previous 35 U.S.C. 112(b) rejection regarding the “ultrasonic transducer is acoustically coupled” recited in independent claims 1, 6, and 10 and regarding “allows for a displacement of greater than 10 micrometer” recited in independent claim 1, these rejections have been maintained herein, see above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached M-F usually 9-7 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785